Title: Memorandum Books, 1795
From: Jefferson, Thomas
To: 


          1795.
          
            
              Jan.
               1. 
              
              Recd. from John Clarke of Bedford £55–15 in full discharge of his bond due the 14th. ult. to be forwarded to James Lyle.
            
            
              
               6. 
              
              Sent  Price by Tom Shackleford 30/ for 12 turkies.
            
            
              
              8.
              
                  D  c   Wrote to TMR. to remit  51–67  the balance of Stras’s money to Mussi of Philadelphia.   
            
            
              
               11. 
              
              Gave Mr. Petit to bear exp. to Augusta for sheep 12/.
            
            
              
              15.
              
                Received from A. Stuart  20. sheep @ 6/7   6–11–8    23. do. @ 7/6 8–12–6    15– 4–2  Dec. 3. by cash (as stated under that date 15– 0–0 balance pd. him this day4–2 
            
            
              
               17. 
              
              Credit Wm. Reynolds Saml. Dyer’s note assuming for him 30/. which debit to Dyer on my assumpsit for Watson.
            
            
              
               18. 
              
              Small exp. 1/6.
            
            
              
               19. 
              
              Debit for nails made the last Quarter as follows.
            
            
              
                  £    s  d   Colo. Bell 21–0–9½   J. Watson. 15–5–9½   Fleming & Mclanahan   3–7–4½   Snelson  2–3–1¾    41–17–1¼ sent in their accounts accordingly.  
            
            
            
              
               26. 
              
              Pd. for 5¾ ℔ butter @ 1/3 in part 6/.
            
            
              
              Watson begins the year’s work.
            
            
              
               27. 
              
              Gave Maria for small exp. 4/6.
            
            
              
               28. 
              
              Silkknitter comes to burn coal.
            
            
              
               30. 
              
              Pd. Petit balce. his exp. going to Augusta for sheep 3/4½.
            
            
              
              Small exp. 2.D.
            
            
              
               31. 
              
              Do. 2.D.
            
            
              
              4. negroe men arrive, hired from Colo. TMR’s estate.
            
            
              
              They brought with them 3. mares purchasd. for me from do.
            
            
              Feb.
               1. 
              
              Small exp. 3/.
            
            
              
               2. 
              
              Pd. John R. Kerr undersheriff in full for my St. Anne’s taxes for 1794. £4–0–3½.
            
            
              
              Pd. Wm. Cornelius for 4. turkies 10/.
            
            
              
               5. 
              
              Pd. Isaac Millar my postage to Feb. 2. 6.62 D.
            
            
              
               8. 
              
              Small exp. 1/6.
            
            
              
               11. 
              
              Gave S. Carr to pay Clarkson &c. knitting 2. pr. stockgs. 2.D.
            
            
              
               15. 
              
              Pd. Tom Shackleford for Watson 4.D. for sm. exp. 11/6 (owe him 1/).
            
            
              
               16. 
              
              Pd. Wm. Reynolds for takg. up mule 1.D.
            
            
              
               18. 
              
              Pd. Jacob Silknitter for 17. days burning coal 68/ @ 4/.
            
            
              
               24. 
              
              Pd. Mr. Bailey balance of year’s work on settlement £8–4.
            
            
              
              I am to give him £20. the ensuing year.
            
            
              Mar.
               1. 
              
              Gave Maria for sm. exp. 10/3.
            
            
              
               2. 
              
              Gave P. Carr to send by S. Carr to Dabney Carr 8.D. to buy stockings.
            
            
              
               3. 
              
              Recd. from Dr. Gilmer £30. in part of balance due me.
            
            
              
              Pd. Watson 3.D.
            
            
              Mar.
               3. 
              
              Small exp. 3.D.
            
            
              
               4. 
              
              Do. 1.D.
            
            
              
              Charity 1.D.
            
            
              
               5. 
              
              Pd. Essex 3/.
            
            
              
               7. 
              
              Recd. from Kinsolving £3–12 in part of his 1st. bond. (for James Lyle.
            
            
              
               12. 
              
              Sent John Rogers for 4. turkies 11/.
            
            
            
              
               16. 
              
              Credit John Mansfeild £6–12–3. in full my judgmt. & costs against him, assumed by J. Watson, & debit Watson therewith.
            
            
              
               17. 
              
              Credit John Thomas 1835 ℔ fodder @ 2/9 which discharges his smith’s account to me.
            
            
              
              Pd. Alexander in part of his wages 20.D.
            
            
              
               21. 
              
              Pd. Essex 6d. small exp. 2/.
            
            
              
               23. 
              
              Pd. Tom in full 3/6. 30. Silknitter comes to work.
            
            
              
               31. 
              
              Rendered the following nail accts. for the last quarter.
            
            
              
                   £   Colo. Bell 11– 8–9½   Snelson 20– 0–0   Flem. & Mclanahan   22–19–8   Watson 5–11–9   
            
            
              
              Recd. Colo. Bell’s acct. from Mar. 1. 94. to Mar. 1. 95. The balance (correcting a credit of £4–4–4 instead of £5–12–8) is in my favor £18–4–7½. Note the credits for nails come only to Mar. 1. since which £7–5–5½ of the above £11–8–9½ have been delivered.
            
            
              
              See the sd. acct. for articles of acct. with the following persons
            
            
              
                Att John}  for waggonageKirk Capt.  
            
            
              
                   June 19.  James Garland taxes for 91. 92.   £19– 5–9½    Aug. 29.  do. deficiency of do. 10–9½      19–16–7 Aug. 27. Franklin Bernard £2–10–8 ante Aug. 14. 
            
            
              
                   Oct. 10.  Watson David  £6–17–6½ }  £7–8–4½      Int. to this day 10–10    95. Jan. 22. Philip Gooch   £12– 7– 5  Int. 2y–5m1– 9–10 13–17– 3 for which sumcredit Gooch on my judgment against him; Colo. Bellhaving credited me the same sum & time. 
            
            
              Apr.
               4. 
              
              Sm. exp. 2 D.
            
            
              
               5. 
              
              Do. 2.D.
            
            
              
              Do. 4/6.
            
            
              
               11. 
              
              Recd. of James Hopkins 36.D. on his bond to Jesse Burton, to be applied to the credit of Burton’s acct. for smith’s work in Bedford.
            
            
              
               18. 
              
              Pd. Bullock for Shelton & Harris £9–3–4.
            
            
              
               20. 
              
              Pd. W. Reynolds for a turkey 2/6.
            
            
            
              
               23. 
              
              Drew on John Barnes of Philadelphia as follows
            
            
              
                 in favor of Mussi 89.09   do. Muir & Hyde   130.    219.09  which being Mr. Short’s money credit him for it.    
            
            
              
              Pd. Isaac Miller postage from Feb. 6. to Apr. 21 14.D.
            
            
              
               25. 
              
              Gave Timberlake for exp. from & to Poplar forest 1.D.
            
            
              
              Charge D. Watson articles furnished by Fleming on my note £4–9–4½.
            
            
              May
               4. 
              
              Pd. Silknitter on acct. 9.D.
            
            
              
              Pd. Revd. M. Maury on account of my subscription for 1793. & 1794 (@ £4–10 a year) 5. guineas, wt. 26.dwt.–15grs. = £7–2.
            
            
              
               5. 
              
              Recd. a lre. from James Brown agreeing to give me 30/ pr. C for my tobo. to wit 12. hhds. of the following weights.
            
            
              
                 No.  71. 1382  79. 1196  98. 1240. 109. 1348.    72. 1362. 82. 1360. 99. 1294. 117. 1280   15758 = £236–7–3    78. 1138  83. 1426  108. 1386  131. 1346.   
            
            
              
              Pd. Small exp. 15/.
            
            
              
               6. 
              
              Pd. do. 9/.
            
            
              
              Settled with Fleming & Mclanahan. The balance of their acct. as rectified is £233–9–8½ down to Mar. 31. Then taking credit for nails delivered since that date, £36–15–5 there remained due to them £196–14–3½ for which sum I gave them an order on James Brown.
            
            
              
               7. 
              
              Gave order on James Brown in favor of Bushrod Washington £5. fee in Baylor v. Lewis.
            
            
            
              
               7. 
              
              Sold a sorrel horse to William Gooch for £30. to wit an order on Snelson for £12–10. and Fleming and Mclanahan’s assumpsit for £17–10.
            
            
              
               8. 
              
              Gave TMRandolph order on Colo. Bell for £18–4–7½.
            
            
              
              Pd. Hendrick for plaistering North Attic 12/ wch. is 2/ over.
            
            
              
               11. 
              
              Lent Patrick 6/.
            
            
              
               14. 
              
              Gave TMRandolph 18.92 D. = £5–13–8 cash for his order for so much on James Brown.
            
            
              
               19. 
              
              Pd. small exp. 1.75.
            
            
              
               20. 
              
              Sent James Brown by P. Carr 66.55 D. to answer T. Pleasants’ call on him to pay for fish for me, & inclosed T. Pleasants an order accordingly.
            
            
              
              Delivered P. Carr 3.D. to buy oil for me.
            
            
              
               23. 
              
              Paid D. Watson 2.D.
            
            
              
               24. 
              
              Paid Bagwell for 24. fish 24/.
            
            
              
              Paid Davy for fowls 6/.
            
            
              
               27. 
              
              Gave John Faris order on Fleming & Mclanahan for £6–10–6. to wit
            
            
              
              
              Ord. retd.
                 £ s  d    bringing up 48½ hundred wt. @ 2/   4–17–0   toll as for 3. tons @ 6/8 1– 0–0   waggonage & pontage 13–6    6–10–6   
            
            
              
              He is to bring up for me by water @ 2/.
            
            
              
              Drew on James Maury in favor of Ysnardi to pay for a pipe & keg of wine for £37–16 sterl.
            
            
              
              Drew on do. in favor of Van Staphorsts & Hubbard for £50–5–5 sterl. to be applied to my credit with them & first for interest.
            
            
              
              Inclosed the bills by triplicates to Yznardi under cover to Nicklin & co. & to Van Staphorsts & Hubbard. These draughts being by order from Colo. Monroe completely pay Thenia’s valuation. See Nov. 19.
            
            
              
              Inclosed at same time to Van Staphorsts & Hubbard N. Anderson’s excha. on Wm. Anderson of London for £39–17–10½ sterl. payable to V. Stap. & Hub. which bill was sent me by J. Blair to be remitted for the use of P. Mazzei. As I am only the channel of conveyance of it, it is not to enter into my acct. with any body—inclosed under same covers George Meade’s excha. on George Barclay for £70–8–6 sterl. payable to V. Staph. & Hubbard for Philip Mazzei. This was sent me by J. Barnes for J. Blair, & in like manner is not to be entered in my accts.
            
            
              
               28. 
              
              Gave in charity 3.D.
            
            
              
               29. 
              
              Faris returns the ord. of 27th. inst. on Flem. & Mclanahan and we correct an error in our settlement making the balance £7–2–2.
            
            
              
              Gave in charity 1.D.
            
            
              
               30. 
              
              Pd. small exp. 1.D.
            
            
              June
               1. 
              
              Pd. for lamb 5/.
            
            
              
               2. 
              
              Pd. for a hat 5.D.
            
            
              
               3. 
              
              Drew on John Barnes in favor of Muir & Hyde for 59.37 D. & in favor of James Bringhurst (qu. John?) for 46.74 which being for myself, & payable out of Mr. Short’s money in Barnes’s hands must be debited to me by Mr. Short.
            
            
              
              Paid Small exp. 1.D.
            
            
              
               4. 
              
              Paid do. 3.D. 6. Pd. Silknitter 48/.
            
            
              
               7. 
              
              Paid do. 2.D.
            
            
              
               9. 
              
              Bought of Cornelius 7. old sheep & 1. young one for £3.
            
            
              
              The debtor side of my account with Snelson for Reeves & co. to this day is £13–16–10.
            
            
              
               14. 
              
              Drew on John Barnes in favor of Caleb Lownes for 240.67 D. payable July 2. which being on my own acct. credit Mr. Short for it.
            
            
              
              Small exp. 2/.
            
            
              
               17. 
              
              Do. 2.D.
            
            
              
               19. 
              
              Do. 1.D.
            
            
              
              Recd. back from P. Carr the 3.D. ante May 20.
            
            
              
               20. 
              
              Recd. from James Speirs 39/3 in full for smith’s acct.
            
            
              
              Small exp. 3/.
            
            
              
               23. 
              
              Pd. D. Watson 2.D.
            
            
              
               24. 
              
              Sent W. Gooch for a lamb 1.D.
            
            
              
               25. 
              
              Pd. for shoes for Maria 8/6.
            
            
              
               26. 
              
              Small exp. 13/6.
            
            
            
              
              27.
              
                Recd.  of Rob. Burras by Petit 2.D. in part smith’s acct.    of Chas. Lively by do. 1.D. do.  
            
            
              
              Small exp. 1.25.
            
            
              July
               5. 
              
              Recd. of Daniel Reynolds 3. ducks in part smith’s acct.
            
            
              
              Small exp. 1.D.
            
            
              
               8. 
              
              Small exp. 16/.
            
            
              
               9. 
              
              Do. 8/.
            
            
              July
               11. 
              
              Pd. small exp. 2.D.
            
            
              
              Drew on J. Barnes for 40.D. which being on my own acct. credit W. Short for it.
            
            
              
              Recd. from Dr. Wardlow 40.D. for the draught.
            
            
              
               12. 
              
              Pd. TMRand. £9–5–3 for Reeves’s order on James Brown to be charged to Brown.
            
            
              
              Pd. sm. xp. 1.D.
            
            
              
               13. 
              
              Pd. do. 1.D.
            
            
              
              TMRandolph has had 9. galls. whiskey for his harvest.
            
            
              
               20. 
              
              Bacon on hand. 103. hams 57. shoulders.
            
            
              
              25.
              
                Pd. sm. xp. 2.D.£Sold J. Madison 56. ℔ VIIId nails 2– 7–11½   Cr. by sundries paid for me 1–11– 3     balance due me 16– 8   
            
            
              
              Recd. from Archb. Stuart by J. W. Eppes 80.D.
            
            
              
              Recd. from him also TMRandolph’s order on me for 120.D. the latter to be debited to TMR. & both credited to Mr. Stuart in part paiment for books. 
            
            
              
              Pd. Squire for Mrs. Sneed 6/.
            
            
              
               25. 
              
              Sm. xp. 1/6.
            
            
              
               26. 
              
              Pd. a man sent by A. Stuart from Staunton with the body of our dear little Eleonor 6.D.
            
            
              
              Pd. B. Sneed for reading service over do. 2.D.
            
            
            
              Aug.
               1. 
              
              Small exp. 16/6.
            
            
              
               4. 
              
              Pd. John Faris in full for transportn. £7–2–2.
            
            
              
               5. 
              
              Small exp. 6/.
            
            
              
               6. 
              
              Do. 4/2.
            
            
              
               7. 
              
              Pd. Mr. Massie for bringing the last ton of nail rod & stove 46/3.
            
            
              
               9. 
              
              Gave in charity 6/.
            
            
              
               11. 
              
              Pd. George Faris for Ezekiah Faris for bringing up 11. bar. fish 59/.
            
            
              
              Pd. sm. exp. 1/6.
            
            
              
              Pd. Dav. Watson 2.D.
            
            
              
               14. 
              
              Pd. Edwd. Garland sheriff £6–18–3 in part of the exn. Carter & exrs. v. Derieux, wherein I was special bail. Still due £5–2–0.
            
            
              
               16. 
              
              Small exp. 1/6.
            
            
              
               17. 
              
              Do. 1/3.
            
            
              
               20. 
              
              Recd. from Jo. Watkins on account of TMRandolph in satisfaction of his draught in favor of A. Stuart (ante July 25.) 120.D. = £36.
            
            
              
              Recd. from him also £20–8–4 to be forwarded to TMR. which therefore need not enter into account between us.
            
            
              
              Deposited the £20–8–4 in the hands of Colo. Bell to be forwarded to Mr. Randolph at the Sweet springs.
            
            
              
              Pd. to Colo. Bell for Edwd. Garland £5–2 the balance due on Carter’s exn. v. Derieux. ante Aug. 14.
            
            
              
              Pd. to Colo. Bell for Silknitter in full £6–1.
            
            
              
              Sm. exp. 3d.
            
            
              
               21. 
              
              Sent G. Divers for 3. lambs 4.D.
            
            
              
              Small exp. 10/.
            
            
              
               22. 
              
              Do. 14/—do. 2/6.
            
            
              Aug.
               23. 
              
              Small exp. 6/6.
            
            
              
               26. 
              
              Maria 10/6.
            
            
              
               29. 
              
              Lent Peter 1.D.
            
            
              
               31. 
              
              Small exp. 3.D.
            
            
              Sep.
               7. 
              
              Do. 1.3.
            
            
              
               11. 
              
              Do. .25.
            
            
              
               12. 
              
              Sent Mr. Jones for beef @ 2½d 3/.
            
            
              
              Note, on the 9th. inst. I drew on J. Barnes for 470.D. in favor of Caleb Lownes to pay for 3. tons of nail rod in Aug. & supposed to be now arrived in Richmond, & one other ton now ordered, as also a stove. Credit Mr. Short this sum.
            
            
              
               13. 
              
              Small exp. 1.D.
            
            
              
               14. 
              
              Paid Jones for beef 1.D.
            
            
            
              
               15. 
              
              Small exp. 1.D.—pd. Jones for beef 7/6.
            
            
              
              Pd. Butler for making coat 15/.
            
            
              
              Sent J. Walker, atty. at law, 45/ his fees in my suits with Haden.
            
            
              
               19. 
              
              Small exp. 4.D.
            
            
              
               20. 
              
              Do. 3/9.
            
            
              
              22.
              
                Pd. Petit  for Mrs. Wood for 4. Bar. corn 54/8.    for Isham Lewis for 6. Bar. do. £4–10.  
            
            
              
              Pd. Jones for meat 1.D.
            
            
              
               23. 
              
              Small exp. 1/6.
            
            
              
              Drew bill on Barnes in favr. Pollard for 96. Dol. This being for my own purposes, credit Wm. Short for it.
            
            
              
              Directed Pollard to pay out of it £5. to Bushrod Washington a fee in the injunction v. Henderson. Also £23–3–9 to  Mulford, a debt of Derieux’s for which I was security.
            
            
              
               28. 
              
              Pd. G. Divers for 25 ℔ mutton @ 3d. 6/3.
            
            
              
              30.
              
               Recd. from Bowling Clarke by TMRandolph£31– 8–10  credit him as delivered TMR. & used by him   3– 4–11    in all delivd. by him to TMR 34–13– 9  debit TMR. the £3–4–11 above mentd. 
            
            
              Oct.
               2. 
              
              Inclosed for Bushrod Washington £5–3–2½ a fee ads. Banks. 
            
            
              
              Sent Lively for butter &c. @ 9d. 6/.
            
            
              
               4. 
              
              Small exp. 1.5.
            
            
              
               5. 
              
              Lent TMRandolph 21.46 D.
            
            
              
              Pd. Joseph Monroe fee in petition for mill 18/.
            
            
              
              Agreed with David Barnet and  Robinson to come & saw for me at 4/ a hundred, where the hewing is done, & 4/6 where he hews, & find them provisions.
            
            
              
               7. 
              
              Lent TMRandolph £12–18–8.
            
            
              
              Pd. Jones for 12. bushels of apples 4.D.
            
            
              
               8. 
              
              Small exp. 1.D.
            
            
              
               11. 
              
              Do. 2. Doll.
            
            
              
               13. 
              
              Sent G. Divers for meat 24/ which is 1/9 over.
            
            
              
              Pd. a negro (Will) for 12. quarts greensword seed 12/.
            
            
              
               20. 
              
              Sent by Phill the letter & fee to Bushrod Washington mentioned above. Oct. 2.
            
            
              
              Gave him to bear his expences to Richmd. 2.D.
            
            
              
               22. 
              
              Gave Millar order on Snelson for 13.315 D. postage acct. for last quarter. Note this was on Reeves’s acceptance of Gooch’s order.
            
            
              Oct.
               24. 
              
              Pd. Barnet on account 4.D.
            
            
              
              Small exp. 1.D.
            
            
              
               25. 
              
              Pd. for 12½ quarts greenswerd seed 12/6.
            
            
              
               28. 
              
              Recd. from Mr. Snelson £4–8–5 in part of Gooch’s ord. on Reeves.
            
            
              Nov.
               2. 
              
              Pd.  Burras for 2 small haunches of venison 10/.
            
            
              
              Pd. David Watson 28/5.
            
            
              
              Pd. Barnet 2.D.
            
            
              
              Recd. of Kinsolving £16–8–2 on his bonds.
            
            
              
              Pd. exp. Charlvlle. 1/6.
            
            
              
              Pd. Petit for Thompson for 2500. ℔ oats @ 2/6 £3–2–6.
            
            
              
              4.
              
                £  s  dOn settlement with Eli Alexander I am 49– 5–9 in his debt.  now paid him cash 11–16–2    balance due £37– 9–7   
            
            
              
               7. 
              
              Recd. of Dr. Johnson for nails £11–16–1.
            
            
              
              Drew bill on John Barnes in favr. Flem. & Mclanahan for 125.D. = £37–10 and gave them verbal order to pay the cash to Eli Alexander in full.
            
            
              
              Credit Mr. Short this sum.
            
            
              
              Made the following settlemt. with Snelson for Reeves & Brown
            
            
              
                  £ s   d   My order in favr. Millar. ante Oct. 22. 3–19–10¼   Cash pd. me ante Oct. 28. 4–8– 5    Brown’s draft on me of July 19. 95. for balance of our old acct.  7–17– 7   Snelson’s ord. on Brown now given me 20–0– 2   cash now paid by me to Snelson  2–19– 1   P. Gooch’s order on Reeves for my jdmt. agt. him  33–6–11¼    36–6– 0¼ 36–6– 0¼   
            
            
            
              
              Inclosed Snelson’s order on James Brown for £20–0–2 to James Lyle as a remittance of Kinsolving’s
            
            
              
                  paimts. ante Mar. 7. £3–12–0     Nov. 2.16–18–2 this falls 10/ short by a mistake     20–10–2   
            
            
              
              Pd. Mrs. Sneed in full for services to the negro women 11.11.
            
            
              
               8. 
              
              Pd. small exp. 1.25.
            
            
              
               19. 
              
              Settled with Bowling Clarke & recd. from him £50–6–6 cash. Note this was  over the balance due me, which advance therefore is to be credited to him in the next acct.
            
            
              
               22. 
              
              Pd. Charles Jouett taxes for Fredsvlle. for 94. in full 14.88.
            
            
              
              See his acct. & rect. pd. sm. exp. 6/6.
            
            
              
               24. 
              
                Page comes into my service as overseer at Shadwell & Lego at £35. a year & 500 ℔ pork.
            
            
              
               25. 
              
              Inclosed Bushrod Washington for advice in the case of Cary’s exr. 8.57.
            
            
              
              Pd. sm. exp. 1/6.
            
            
              
               26. 
              
              Drew on Barnes for 66.67 and inclosed the draught to Gamble & Temple to pay for half a ton of nail rod.
            
            
              
              Credit Mr. Short this draught.
            
            
              
               27. 
              
              Pd. Schenk & Millar, leather acct. in full £10–15.
            
            
              
               28. 
              
              Pd. Petit for Garth for 3 M ℔ oats @ 2/6 £3–15.
            
            
              Dec.
               1. 
              
              Sent Gilliam by Edgehill Jamey for 12. geese 4.D.
            
            
              
               2. 
              
              Pd. Phill exp. to Columbia 9d—Small exp. 4.D.
            
            
              
               5. 
              
              Pd. Davy Barnet on acct. 16.53.
            
            
              
              Pd. Phill balance of exp. to Columbia 1/6.
            
            
              Dec.
               6. 
              
              Paid small exp. 1.25.
            
            
              
              Pd. Goliah for corn 1.D.
            
            
              
               7. 
              
              Pd. Watson on acct. 25/4½.
            
            
              
               11. 
              
              Drew on Barnes in favor of Plumsted & McCall to pay for 2. gongs 50.75 for which credit Mr. Short.
            
            
              
              David Watson has had goods of J. Watson on my note for 49/4.
            
            
              
               12. 
              
              Gave Edgehill Jamey for exp. to Bedford 1.D.
            
            
              
               15. 
              
              Repd. Tom his exp. to Eppington 2.D.
            
            
              
               16. 
              
              Pd. Watson on acct. 11/4½.
            
            
              
               18. 
              
              Pd. Duffy the taylor in full 15/.
            
            
              
               19. 
              
              Pd. small exp. 2/8.
            
            
              
              Pd. Robinson the sawyer on acct. 51/5.
            
            
            
              
               21. 
              
              Gave do. order on Fleming & Mclanahan 8.D.
            
            
              
               23. 
              
              Gave Patsy 4. Louis £5–2–8.
            
            
              
               24. 
              
              Pd. Watson 25/7½.
            
            
              
               25. 
              
              Recd. of Philip Timberlake for an ox from Poplar forest sold on the road 50/. pd. Mr. Bailey £2–4–9.
            
            
              
              Pd. J. K. Smith for taking up John Kain a man hired from Mrs. Carter 37/7½.
            
            
              
               26. 
              
              Inclosed B. F. Bache for a year’s gazette to commence the 1st. day of this month an order on Barnes for 8. Doll. for which credit Mr. Short.
            
            
              
               30. 
              
              Pd. Mr. Bailey 44/9.
            
            
              
              Gave Mrs. Carter my bond for £40–10 payable this day 12. month for the hire of Billy & John Kain.
            
          
        